DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
 
Response to Arguments
	The Applicant argues that Scarborough fails to teach the limitations of the amended claim with newly added limitations without additional explanation on how the amendments may overcome the prior art rejection. The Examiner submits the newly added limitation fail to overcome the prior art rejection because there is no further distinction regarding the feeding elements of the first group and the second group; furthermore Oh teaches different feeding elements of the first group and the second group if that is the distinguish that would be made, e.g., see the claim 8-9 rejection. The Examiner suggests that the combination of claims 3-4, 6 and 9 would be allowable subject matter and be aimed at the crux of the invention in the specification, which claims 19-20 do not, e.g., since the specification discusses the cost function with assertions that a skilled artisan would be able to design one without specific details of the specific cost function and variables utilized and Scarborough discusses cost tradeoffs extensively of the system, e.g., see Para. 78-79. Rather the Examiner finds the novel aspect of the invention to be the virtual feeding elements produced from a specific arrangement and function of the feeding elements for the first group and the second group as recited in the combination of claims 3-4, 6, and 9. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 recites “wherein the first and second groups of feeding elements have respective shapes that share a common center”. This limitation is indefinite because it is unclear how the first and second groups have shapes that share a common center. For example, FIG. 2 shows square shapes for the feeding elements, it is unclear how the center of the square shapes share a common center between the feeding elements of the first group and the second group because the shapes of the feeding elements do not share a common center.
Claim 20 recites “total accumulated distance between position pairs of feeding elements”, however it is unclear and indefinite how this total distance between position pairs of feeding elements relates to the ‘area of overlap’ of claim 1 in the cost function. A skilled artisan would find unclear what the relationship between the two are within any cost function claims.

Claim Objections
Claim 10 objected to because of the following informalities: “to independently select for operation the at least one feeding element of the first group…operation the at least one feeding element of the second group” should be “to independently select for operation of the at least one feeding element of the first group…operation of the at least one feeding element of the second group”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 10, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180269576 A1 (hereinafter “Scarborough”) in view of US 20160013551 A1 (hereinafter “Moon”).
Claim 1: Scarborough teaches an apparatus comprising: a dielectric lens (e.g., see 112 in FIGS. 3-4; e.g., see Para. 50); a feeding array comprising feeding elements at different positions (e.g., see 152 in FIG. 3, 302 in FIG. 4; e.g., see Para. 44); and circuitry (e.g., see 306, 308, 310 in FIGS. 3-4 or 1110, 1112 in FIGS. 11) configured to simultaneously operate one feeding element of a first group of feeding elements and one feeding element of a second group of feeding elements (e.g., see groups 150a, 150b, etc. in FIG. 3-4).
Scarborough does not explicitly teach wherein a number and positions of the feeding elements of the first and second groups are defined based at least in part upon a cost function that is dependent upon an area of overlap between positions of the first group of feeding elements and positions of the second group of feeding elements. 
However Scarborough teaches that the antenna element positions and orientations and beam directions and directivity (e.g., see Para. 14, 54, 76-77) and that the number of elements and distance between them, i.e., overlap, may be optimizable (e.g., see Para. 41, 49, 78-80).
 Further, Moon teaches a cost function (e.g., see 118 in FIG. 1) for configuring an array of antenna elements and optimizing the cost function (e.g., see Para. 42) in order to implement steering beams for a desired level of accuracy or desired performance (e.g., see Para. 44) within a set of variable configurations (e.g., see Para. 56-57). Moon further specifically teaches implements an optimizable cost function using variables (e.g., see Para. 88).
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a cost function as taught by Moon incorporating optimizing the number and positions of the feeding elements, which are dependent upon an area of overlap between positions of the first group of feeding elements and positions of the second group of feeding elements, as suggested by Scarborough, in order to optimize result-effective variables through routine experimentation to achieve the desired performance and/or antenna characteristics through the cost function which would allow for adaptability of the antenna array under different conditions, environments, and/or use cases/applications as a function of cost. 
	Claim 2: Scarborough teaches an apparatus as claimed in claim 1, wherein the feeding elements in the first group are arranged as a two-dimensional array in a focal plane of the lens and wherein the feeding elements of the second group are arranged as a two-dimensional array in the focal plane of the lens (e.g., multiple feeding sets 152a, 152b in FIG. 3-4 in a two dimensional array as shown in FIGS. 1, 5-6; e.g., see FIG. 2, Para. 43, feeds 152 being in the focal plane).
	Claim 3: Scarborough teaches an apparatus as clamed in claim 1, wherein simultaneous operation of the feeding element of a first group of feeding elements and the feeding element of a second group of feeding elements creates one of a plurality of possible virtual feeding elements, each having a different virtual position (e.g., via multiple fed antenna arrays using phasing circuits, e.g., see Para. 49, 51-52, many virtual different feeding points opposite to a beam steered are created, i.e., beamsteering and beam pointing, e.g., also see MPEP §§ 2112.01, 2114).
	Claim 4: Scarborough teaches an apparatus as claimed in claim 1, wherein each of the plurality of different virtual feeding elements produces an antenna beam in a different specific direction defined by a virtual position of the virtual feeding element (e.g., via multiple fed antenna arrays using phasing circuits, e.g., see Para. 51, many virtual feeding points opposite to a beam steered are created, i.e., beamsteering, e.g., also see MPEP §§ 2112.01, 2114).
Claim 5-6: Scarborough does not explicitly teach an apparatus as claimed in claim 4, wherein the dielectric lens has a focal length F and wherein a virtual feeding element or feeding element at a Cartesian co-ordinate position (X, Y) in a focal plane of the lens orients the antenna beam to an angle sin-1(X/F) relative to the x-axis and to an angle sin-1 (Y/F) relative to the y-axis;
wherein simultaneous operation of a feeding element of the first group of feeding elements that is positioned at a Cartesian co-ordinate position (XI, Y1) in a focal plane of the lens and a feeding element of the second group of feeding elements that is positioned at a Cartesian co-ordinate position (X2, Y2) in the focal plane of the lens creates a virtual feeding element that is positioned at 1/2(X1+X2, Y1+Y2).
However Scarborough teaches that the direction of the beam is based on the displacement of the feed element (e.g., 152) from the optimal focal point of the lens (e.g., see Para. 51, 76), i.e., the direction of the antenna beam depends on the displacement of the feeding elements in the focal plane in the x and y direction. 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to optimize the angle beam to arrive at an antenna beam to an angle sin-1(X/F) relative to the x-axis and to an angle sin-1 (Y/F) relative to the y-axis or creating a virtual feeding element that is positioned at 1/2(X1+X2, Y1+Y2) through routine experimentation since Scarborough teaches the angle beam is a result effective variable for the displacement of the feed element from the optimal focal point of the lens in the focal plane in the x and y directions in order to perform beam pointing and beam steering of the antenna.
	Claim 7: Scarborough teaches an apparatus as claimed in claim 3, wherein the dielectric lens is shaped to equalize a phase front of an incident field radiated by any one of the plurality of virtual feeding elements (e.g., see Para. 53, 54 where the lens is designed to produce a planar wave front).
	Claim 10: Scarborough teaches an apparatus as claimed in claim 1, wherein the circuitry comprises a first switching network (e.g., see 310 in FIG. 4) configured to independently select for operation the at least one feeding element of the first group of feeding elements and a second switching network configured to independently select for operation the at least one feeding element of the second group of feeding elements (e.g., see Para. 50).
Claim 14: Scarborough teaches an apparatus as claimed in claim 1, wherein each feeding element is configured to produce a highly directive (e.g., see Para. 12), narrow beam radiation pattern but not at frequencies above 24GHz.
	However the Examiner takes Official/Judicial Notice that antenna arrays for operations at frequencies above 24 GHz is ‘old and well-known’ in the art.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the antenna array of Scarborough for frequencies above 24 GHz in order to implement the antenna array for high-frequency applications such as millimeter wave 5G band applications.
	Claim 15: Scarborough teaches a radio communication apparatus comprising the apparatus as claimed in claim 1 (e.g., see Para. 63, FIG. 12).
Claim 16-17: Scarborough teaches an apparatus as claimed in claim 1, wherein a spacing between nearest neighbors of the feeding elements of a respective one of the first or second groups is not less than a first threshold which is λ/2 and not more than a second threshold which is λ (e.g., see Para. 80).
Claim 18: Scarborough teaches an apparatus as claimed in claim 1, wherein the first and second groups of feeding elements have respective shapes with a center of the shape of the first group coinciding with the center of the shape of the second group (e.g., see FIG. 6b, wherein the centers of 152 have relevance with each other).
	Claim 19: Scarborough does not teach an apparatus as claimed in claim 1, wherein the cost function is configured to decrease in value as a measure of the area of overlap between the first and second groups increases.
	However, given a finite number of options to configure the cost function to increase or decrease in value as a measure of the area of overlap between the first and second groups increases or decreases, it would have been obvious to a skilled artisan to arrive at a configuration of a decrease in the value of the cost function as a measure of the area of overlap between the first and second group increases as would be desired depending on the design of the cost function and what variables would need to be optimized, e.g., a cost function may be designed to be minimized when the area of overlap between the antenna elements increases in order to increase coverage of the antenna pattern between groups.
	Claim 20: Scarborough does not teach an apparatus as claimed in claim 1, wherein the cost function is configured to decrease in value as a total accumulated distance between position pairs of feeding elements of the first and second groups decreases and is configured to increase in value as the total accumulated distance between position pairs of feeding elements of the first and second groups increases.
However, as previously cited in the claim 1 rejection, Scarborough teaches that the antenna element positions and orientations and beam directions and directivity (e.g., see Para. 14, 54, 76-77) and that the number of elements and distance between them may be optimizable (e.g., see Para. 41, 78-80).
Further, given a finite number of options to configure the cost function to increase or decrease in value as a total accumulated distance between position pairs of feeding elements of the first and second groups increases or decreases, it would have been obvious to a skilled artisan to arrive at a configuration of a decrease in the value of the cost function as the total accumulated distance between position pairs of feeding elements of the first and second groups decreases and vice-versa as would be desired depending on the design of the cost function and what variables would need to be optimized, e.g., a cost function may be designed to be minimized when the total distance between position pairs of feeding elements decreases and vice-versa in order to increase coverage of the antenna pattern in the pair of feeding elements in the groups.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scarborough in view of Moon and US 20150200452 A1 (hereinafter “Oh”).
	Claims 8-9: Scarborough does not explicitly teach an apparatus as claimed in claim 1, wherein the feeding elements in the first group are arranged in a different pattern to the feeding elements of the second group;
wherein the feeding elements in the first group are arranged in a first pattern and the feeding elements of the second group are arranged in a second pattern, wherein the feeding elements do not have even spatial distribution within the first pattern and/or the second pattern and/or the feeding elements do not have the same spatial distribution within the first pattern and within the second pattern.
	However Oh teaches wherein the feeding elements in the first group are arranged in a different pattern to the feeding elements of the second group (e.g., see 1210 in FIG. 12; 1810, 1815, 1825, 1805 in FIG. 18; 2010, 2015, 2020 in FIG. 20); wherein the feeding elements in the first group are arranged in a first pattern and the feeding elements of the second group are arranged in a second pattern, wherein the feeding elements do not have even spatial distribution within the first pattern and/or the second pattern and/or the feeding elements do not have the same spatial distribution within the first pattern and within the second pattern (e.g., see Para 86, 88, 101, 106).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to incorporate wherein the feeding elements in the first group are arranged in a different pattern to the feeding elements of the second group; wherein the feeding elements in the first group are arranged in a first pattern and the feeding elements of the second group are arranged in a second pattern, wherein the feeding elements do not have even spatial distribution within the first pattern and/or the second pattern and/or the feeding elements do not have the same spatial distribution within the first pattern and within the second pattern for the antenna array of Scarborough as taught by Oh in order to vary the antenna pattern such that various different antenna variations may be incorporated into the antenna array to overcome limits in gain and beam steering and enhancing steering.

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scarborough in view of Moon and US 20140077995 A1 (hereinafter “Artemenko”).
	Claims 11-13: Scarborough does not explicitly teach an apparatus as claimed in claim 10, wherein the first switching network has a rooted tree architecture comprising, at a root and at internal vertexes of the rooted tree, a first plurality of single-pole multiple terminal switches, wherein each single-pole multiple terminal switch, in a lowest hierarchical level, has a single-pole connected to only one terminal of one single-pole multiple terminal switch in the next higher hierarchical level and each terminal connected to only one feeding element of the first group of feeding elements, wherein each feeding element of the first group of feeding elements is connected to only one terminal of a single-pole multiple terminal switch; each single-pole multiple terminal switch, in other hierarchical levels than the lowest hierarchical level and the highest hierarchical level at the root, has a single-pole connected to only one terminal of one single-pole multiple terminal switch in the next higher hierarchical level; and the highest hierarchical level at the root of the rooted tree architecture, comprises a single-pole multiple terminal switch that has each of its terminals connected to only one single pole of one single-pole multiple terminal switch in the next lower hierarchical level and has its single-pole connected to transfer an information signal;
wherein each of the first plurality of single-pole multiple terminal switches has the same number of terminals;
wherein the rooted tree architecture has H hierarchical levels including the highest hierarchical level and the lowest hierarchical level, wherein each of the first plurality of single-pole multiple terminal switches has M terminals, wherein the first plurality is (MH - 1)/M-1 and the first group comprises MH feeding elements.
	However Artemenko teaches, wherein the first switching network has a rooted tree architecture comprising, at a root and at internal vertexes of the rooted tree, a first plurality of single-pole multiple terminal switches, wherein each single-pole multiple terminal switch, in a lowest hierarchical level, has a single-pole connected to only one terminal of one single-pole multiple terminal switch in the next higher hierarchical level and each terminal connected to only one feeding element of the first group of feeding elements, wherein each feeding element of the first group of feeding elements is connected to only one terminal of a single-pole multiple terminal switch; each single-pole multiple terminal switch, in other hierarchical levels than the lowest hierarchical level and the highest hierarchical level at the root, has a single-pole connected to only one terminal of one single-pole multiple terminal switch in the next higher hierarchical level; and the highest hierarchical level at the root of the rooted tree architecture, comprises a single-pole multiple terminal switch that has each of its terminals connected to only one single pole of one single-pole multiple terminal switch in the next lower hierarchical level and has its single-pole connected to transfer an information signal; wherein each of the first plurality of single-pole multiple terminal switches has the same number of terminals; wherein the rooted tree architecture has H hierarchical levels including the highest hierarchical level and the lowest hierarchical level, wherein each of the first plurality of single-pole multiple terminal switches has M terminals, wherein the first plurality is (MH - 1)/M-1 and the first group comprises MH feeding elements (e.g., see FIG. 5A, para. 59).
	Before the effective filing date of the invention, it would have been obvious to incorporate a switching hierarchical level network as taught by Artemenko above in the switching network of Scarborough in order to incorporate individual and independent control of the switching function of specific antenna elements in the array for precision antenna beam steering and beam pointing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/Examiner, Art Unit 2845